Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to methods for capture and presentation of image sequences.
Prior art was found for the claims as follows: 
Chen et al. (US 9,886,771 B1) (hereinafter Chen)
Holzer et al. (US 2017/0109930 A1) (hereinafter Holzer)
Cao et al., "Realtime Multi-person 2D Pose Estimation Using Part Affinity Fields," 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), Honolulu, HI, USA, 2017 (hereinafter Cao)
Bulat et al.; “Human pose estimation via convolutional part heatmap regression,” In ECCV, 2016 (hereinafter Bulat)
Mildrew et al. (US 2018/0143756 A1) (hereinafter Mildrew)

Regarding claim 1 and similarly claim 13, Chen discloses a method comprising:
processing a recording, generated using a recording device, of a first plurality of frames captured by a camera of the recording device such that different views of a car are captured in the first plurality of frames;

Next, Holzer teaches a first plurality of frames captured by a camera of the recording device from a video stream as the recording device moves along a trajectory such that different views of a car are captured in the first plurality of frames; and
generating a multi-view interactive digital media representation (MVIDMR) of the car including a second plurality of frames from the first plurality of frames wherein the different views of the car are included in each of the second plurality of frames.
Then, Bulat teaches of determining, using the heatmaps, a skeleton for the car, the plurality of landmarks forming joints of the skeleton.
Next, Cao teaches of determining, using the part affinity fields, a skeleton for the car, the plurality of landmarks forming joints of the skeleton.
Finally, Mildrew teaches of rendering a first selectable tag into the second plurality of frames to form a third plurality of frames associated with a tagged MVIDMR wherein the first selectable tag is associated with a first landmark positioned at a first joint and wherein the first selectable tag is rendered into the second plurality frames relative to 2-D pixel locations corresponding to the first joint in the second plurality of frames; and
causing display of, on a display device of a user, a first frame from the third plurality of frames of the tagged MVIDMR that includes the first selectable tag.


determining, using the heatmaps and part affinity fields, a skeleton for the car, the plurality of landmarks forming joints of the skeleton; and
wherein the first selectable tag is associated with a first landmark positioned at a first joint within the skeleton.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL CHANG/Examiner, Art Unit 2487